 THE MAGNAVOX COMPANY379Employer were limited to requests for a members-only contract.However, we need not decide this question.For we are persuadedon the basis of the current picketing that there is a present demandfor recognition in the unit found appropriate herein. In this con-nection, the record shows that the Union has offered to remove thepickets if the Employer will execute a contract with it.As the Unionnormally represents all the classifications of employees found in theplant, this indicates persuasively that the Union is seeking to compelthe Employer to bargain with it without regard to the question ofitsmajority status among these employees.We find, therefore, thatthe picketing is not for the sole purpose of getting the employees tojoin the Union as the more recent picket signs say, but is tantamountto a present demand for recognition as majority representative of theEmployer's employees 3Accordingly, we find that a question con-cerning representation exists within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act 44.The Employer requests a unit of all production employees, in-cluding shipping department employees, with the statutory exclu-sions.The Union takes no unit position. The production employeesare employed in the usual garment industry classifications such assewing machine operators, cutters, pressers, and finishers.Accord-ingly, we find that all production employees at the Employer's plantlocated at 1839 East 58th Place, Los Angeles, California, includingshipping department employees, but excluding guards and super-visors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Election omitted from publication,]3 Pet roe's,An Operating Division of Red Robin Stores, Inc.,108 NLRB 1318;ef.FrancisPlating Co.,109 NLRB 35.h Solvers Sportswear,108 NLRB 588.THE MAGNAVOX COMPANYandUNITED ELECTRICAL, RADIO AND MA-CHINE WORKERS OF AMERICA, AND ITS LOCAL 910andINTERNATIONALUNION OF ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,CIOandUNITED AUTOMOBILE WORKERS, AFL.Case No. 13-RM200.January 28,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Albert Gore, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.111 NLRB No. 64. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.United Electrical, Radio and Machine Workers of America, anditsLocal 910; International Union of Electrical, Radio and MachineWorkers of America, CIO.; and United Automobile Workers, AFL,herein respectively referred to as UE, Local 910, IUE-CIO, andUAW-AFL, are labor organizations claiming to represent certainemployees of the Employer.The Regional Director ordered that evidence be taken in the courseof the representation hearing as to whether District Council 9 UE,District Council 9 IUE-CIO, and Regional Council No. 8 UAW-AFL, are labor organizations within the meaning of the Act,' andwere therefore required to comply with the filing requirements ofSection 9 (f), (g), and (h) of the Act. The Councils thereupon ap-peared specially to contest the authority of the Regional Director toinvestigate their status during the course of a proceeding in whichthey are not seeking representation rights. If the councils are "labororganizations," there is a serious question of whether they are orshould be required to comply with the requirements of Section 9 (f),(g), and (h) of the Act, even though only local or internationalunions are seeking representation rights, in order for the latter to bedeemed in full compliance.Accordingly, we find that the RegionalDirector acted properly in directing an investigation into the statusof the councils.The constitution of the UE provides for the division of the Unioninto 12 districts, in each of which a council is established "to securemutual protection, harmonious action and close cooperation" amongthe locals in the district in matters relating to the Union.The localsin each district elect a general vice president of the International who,ex officio,also serves as a member of the International executive boardand as chairman of the district council.The councils are charteredby the International, and locals in the district are required to affiliatewith it.They have no individual members. The general vice pres-ident represents the International executive board in disputes betweenlocals in his district and works in conjunction with the International'sorganization department to assure proper coordination with the coun-cils.The International's constitution assigns no role to the councilsin settling disputes as to the jurisdiction of locals, in calling strikes orin making disbursements from the International's strike defense funds.Nor is there any requirement that bargaining agreements entered intoby a local be submitted for approval or information to the councils.1These bodies will be referred to generally as intermediate labor bodies as they occupya position between the International Unions and the individual locals THE MAGNAVOX COMPANY381The constitution of District Council 9 UE does not specify theactivities in which the council is expected to engage other than bythe statement that it is"to protect,maintain,and advance the interestof workers,to organize local unions in shops and localities in con-formity withits jurisdiction and promote the advancement of suchbodies."The constitution of theIUE-CIOprovides for 10 geographic dis-tricts in each of which a council is established consisting of all thelocals in the district.The constitutional provisions relating to theestablishment,functions, and purposes of its district councils, andthe duties and status of its vice presidents are similar to those of theUE. The constitutionof District 9 IUE is also, with respect to thematters considered here, similar to that of District Council 9 UE.The constitution of the InternationalUAW-AFLprovides for 8regions and for the establishment of a council in any region uponthe application of 2 or more locals. Locals are not required toaffiliate with a council.The latter are authorized to act in an advisorycapacity but may not affect the autonomy of the locals.The localsof each region elect a member of the International executive boardwho thereupon becomes the director in that region for the Inter-national.He does not, however, serve as president of the regionalcouncil.The constitution of Regional CouncilNo. 8 UAW-AFLparallels those of the other two councils inthat its onlyreference tothe organization of employees occurs in the statement of the council'sgeneral objectives.As indicated by the minutes of council meetings, these organiza-tions devote themselves almost exclusively to the educational andlegislative programs of their respective internationals,principally tosuch matters as civil rights, fair labor practices,social legislation, andfarm labor relations.None of the councils serve as bargaining repre-sentative of employees,none has ever conducted an organizing cam-paign among workers, filed a representation petition or a charge withthe Board,conducted bargaining or grievance negotiations with em-ployers, or called or ratified strikes.Althoughthe constitutions of the councils make some reference toorganizing activities,it is clear,in the context of the sections in whichthey appear,that the reference is to the general objective of unionsin protecting,maintaining,and advancing the interests of workers.The specific functionof organizingemployees is entrusted to Inter-national representatives.The councils derive funds for their operations from the paymentof per capita taxes by the locals in their area.As for the UE andIUE councils, payments are made directly to them and are depositedin their own bank accounts.From their general funds the councilspay office rent, administrative expenses,and the salary of the Inter- 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDnational vice president for their respective districts.Regional Coun-cilNo. 8 UAW-AFL obtains the bulk of its funds from the Inter-national on the basis of per capita taxes paid by the locals in thatregion directly to the International.The salary of the International'stop representative in the region is fixed by the International as partof the region's budget.In all three of the councils, therefore, the per capita taxes paid bythe locals are used for the salaries of the International's topofficialsassigned to that area.We are satisfied that the financialarrange-ments were devised as a means whereby the locals of a particularregion bear the expenses of the International which accrue from itsactivities in that region, and not as a method of control to be exercisedby the councils over the International's officers.The fact that the International vice presidents of UE and IUE arealso chairmen of the councils does not necessarily establish that thetwo spheres of activities have merged into one.As chairman of thecouncils, they are in charge of political and educational programs,while as vice presidents of the International they are responsible toit for the organization and representation of employees. It is in thisrespect that the councils in this case are distinguished from the dis-tricts and councils of the International Fur and Leather WorkersUnion which the Board has found to be statutory labor organiza-tions zThe constitution of the International Fur and LeatherWorkers Union authorizes each of its chartered organizations toundertake those activities which are included within the statutorydefinition of "labor organization." In contrast, the councils of theUE, IUE-CIO, and UAW-AFL, also chartered by the InternationalUnions, are given no similar authority and do not,as a matter offact, engage in those activities.We find that District Council 9 UE, District Council 9 IUE-CIO,and Regional Council No. 8 UAW-AFL are not labor organizationswithin the meaning of Section 2 (5) of the Act. They are thereforenot required to comply with the filing requirements of Section 9 (f),(g), and (h) of the Act,3 in order for the local and internationalunionshere involved to be deemed in full compliance.3.The UE and its Local 910, the present bargaining representa-tives, contend that their collective-bargaining contract with the Em-ployer, which is effective until June 1, 19557 is a bar to this proceeding.The Employer, the IUE-CIO, and the UAW-AFL, all contend that2United Tanners,Inc.,103 NLRB 760;FranklinTanning Company,104 NLRB 192;Safrit Lumber Company, Inc.,108 NLRB 550;Chicago RawhideManufacturing Company,109 NLRB 589.3District 9 UE, District 9 IUE-CIO, andRegion No. 8UAW-AFL aremerely geographicdivisionsof theirInternational Unions, and are not themselves"labor organizations."Osbrink ManufacturingCo., 106 NLRB16, enfd. 218F. 2d 341 (C. A. 9) ;Grand CentralAircraft Co., Inc,106 NLRB 358, enfd.216 F 2d 572(C. A. 9). THE MAGNAVOX COMPANY383the contract is not a bar for the reason,among others,that a schismexists within the contracting labor organization.In January 1954, the Employer was advised by an agency of theDefense Department that it had revoked the security clearances oftwo of its employees,Ives and Williams, president and shop chair-man, respectively, of Local 910.In their capacity as officials of the Local,Ives and Williams hadbeen permitted to carry out their functions throughout the entireplant, including the restricted area.Revocation of their securityclearances meantthat theywould thereafter be excluded from 75 per-cent of the plant's working area. The two officials thereupon resignedfrom their union offices on February 4,1954.A few days later,a few employees submitted a petition in properform requesting the acting president of the Local to call a specialmeeting for the purpose of disaffiliation.The petition was rejectedas being beyond the scope of the president's authority.Those activein the move to disaffiliate fromthe UEthereupon formed a committeefor that purpose.Handbills were distributed,and at the next regularmeeting on February 18, attempts were made to get a vote on disaffilia-tion, but all motions to that effect were declared out of order.Appar-ently as a compromise measure, a motion was carried to hold a specialmeeting at which disaffiliation would be discussed but at which no votewould be taken.Thismeeting was held on March 11 and was an-nounced in the normal fashion, through the Employer'spublicaddress system.Attendance was greater than average.Attempts toget a vote on disaffiliation at the meeting were ruled out of order bythe president of the Local and during the resulting turmoil,a leaderin the move for disaffiliation announced that all those who wanted tovote on the issue should follow him.Most of those atthe UEmeetingthereupon left and moved across the street to another meeting hall.A motion for disaffiliation from the UE was made at the new meetingand was passed unanimously.Representatives of theIUE-CIOthereupon spoke, offering the employees aid in their attempt to set upa rival organization.The next day,a self-appointed committee of 12employees decided to affiliate withthe IUE-CIO;other employeesabout the same time proceeded to organize a group which joined theUAW-AFL.Local 910has continued as a functioning organization, holdingmeetings, negotiatingwiththe Employer,and generally administer-ing the contract.The UE contendsthat there is no reason not to in-voke theBoard's contract-bar doctrine,because Local 910 is notdefunct, and no confusion exists as to theidentityof the bargainingagent. It stressesthe allegedfailure of the dissident elements in Local910 to satisfy the formalitieswhich theBoard has found are necessaryto prove a schism in a bargaining representative. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the A.C. Lawrence Leather Companycase,' the Board said "thatexpulsion of a labor union by its parent organization coupled with dis-affiliation action at the local level for reasons relating to the expulsion,disrupts any -established bargaining relationship between an em-ployer and that union and creates such confusion that the existingcontract with such union no longer stabilizes industrial relations be-tween the employer and its employees." The issue of communism inthe UE was exhaustively discussed in at least two of the meetings ofLocal 910 between the revocation of Ives' and Williams' security clear-ances and the disaffiliation action.The testimony of employees indi-cates that it was the common opinion of many at the plant that therevocations were due to the association of Ives and Williams with offi-cers of the UE. The interest and awareness of this issue on the partof employees at the plant is further evidenced by the handbills whichwere distributed to them making extensive reference to the issue ofcommunism in the UE. Lastly, the resolution of disaffiliation whichwas unanimously adopted specifically relates the disaffiliation to thefact that the UE officers had "repeatedly refused to deny their con-nections with, and adherence to, the Communist Party."'We are satisfied that the disaffiliation movement within Local 910was for reasons related to the expulsion of the UE from the CIO andhas resulted in such confusion that the existing contract between theUE, its Local 910 and the Employer, no longer stabilizes industrialrelations between the parties.We therefore find that the contract nolonger constitutes a bar to this proceeding."We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4. In accord with an agreement of the parties, we find that the fol-lowing employees of the Employer constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act:All hourly rated employees in the production, maintenance, testingequipment, and condenser engineering departments, excluding officehelp, laboratory technicians, guards, foremen, and other supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]4 108 NLRB 546.Followed inInternational Harvester Company, East Moline Works,108 NLRB 600,andEmpire Zinc Division,The New Jersey Zinc Company,108 NLRB 1663..6 See cases cited in footnote 4 for the facts relating to the expulsion of the UE fromthe CIO.6Member Rodgers concurs in the Direction of Election herein, but finds it unnecessaryto decide whether there has been a schism. Instead,he would refuse to recognize theContract of the UE as a bar for reasons of broad public policy. The UE was expelled.from the Congress of Industrial Organizations because of Communist domination.Underthese circumstances the availability of the Board's processes to the UE would not, inMember Rodgeis' opinion, effectuate the policies of the Act not properly serve the interestsof national security.